Exhibit 10.7

BIOSCRIP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
2008 EQUITY INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) made as of the
_____ day of _______________, 20___ (the “Grant Date”) between BioScrip, Inc., a
Delaware corporation (the “Company”), and [Key Employee’s or Director’s Name]
(the “Awardee”).
WHEREAS the Company desires to afford the Awardee an opportunity to purchase
shares of common stock, $0.0001 par value per share, of the Company (“Common
Stock”) as hereinafter provided, in accordance with the provisions of the
Company’s 2008 Equity Incentive Plan (as amended and restated, the “Plan”), a
copy of which will be provided to Awardee upon request.
WHEREAS, the Company’s Management Development and Compensation Committee (the
“Committee”) has approved the grant of the Option (defined below) to Awardee on
[Date awarded].
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound
hereunder, agree as follows:
1. Grant of Option. The Company hereby grants to the Awardee the right and
option (the “Option”) to purchase all or any part of [Number of Shares] shares
of Common Stock (the “Shares”). The Option is in all respects limited and
conditioned as hereinafter provided, and is subject to the terms and conditions
of the Plan now in effect and as they may be amended from time to time, in
accordance with the Plan (which terms and conditions are and automatically shall
be incorporated herein by reference and made a part hereof and shall control in
the event of any conflict with any other terms of this Option Agreement). It is
intended that the Option granted hereunder be a non-qualified stock option
(“NQSO”) and not an incentive stock option (“ISO”) as such term is defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
2. Exercise Price. The exercise price per share of the Shares under the Option
shall be $[amount of grant price].
3. Term. Unless earlier terminated pursuant to any provision of the Plan or of
this Option Agreement, the Option shall expire on [10 years from date of award]
(the “Expiration Date”).  The Option shall not be exercisable on or after the
Expiration Date.  Notwithstanding anything in this Option Agreement to the
contrary, in the event the Awardee will not be permitted to exercise the Option
on the date immediately prior to the Expiration Date because exercising the
Option and selling the Common Stock acquired upon exercise of the Option would
contravene applicable federal or state insider trading laws or regulations or
other applicable federal or state securities laws or regulations (collectively,
the “Securities Laws”) or would contravene the Company’s blackout or insider
trading policies, then the term of the Option shall be extended for a period of
thirty (30) days beginning on the first date that the Awardee is again permitted
to exercise the Option under the Securities Laws and the Company’s blackout and
insider trading policies.


4. Exercise of Option. The Option may be exercised as to one-third of the Shares
(rounded to the nearest whole share) on each of the first three yearly
anniversaries of the date hereof so that the Option shall be exercisable as to
all Shares on the third such anniversary of the date hereof. Options that become
exercisable in accordance with the foregoing shall remain exercisable, subject
to the provisions contained in the Plan and in this Option Agreement (including
without limitation Paragraph 8 below), until the expiration of the term of the
Option as set forth in Paragraph 3 or until other termination of the Option.
5. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement and the Plan, the Option may be exercised upon written notice
to the Company or the securities broker then designated by the Company, the form
of such notice shall be provided by the Company upon request. Such notice shall
state the election to exercise the Option and the number of shares with respect
to which it is being exercised; shall be signed by the person or persons so
exercising the Option; shall, if the Company so requests, be accompanied by the
investment certificate referred to in Paragraph 6 hereof and shall be
accompanied by payment of the full Option price of such shares.
The Option price shall be paid to the Company:
(a)    In cash, or in its equivalent;
(b)    In Company Common Stock previously acquired by the Awardee, provided that
if such shares of Common Stock were acquired through exercise of an ISO or NQSO
or of an option under a similar plan, such shares have been held by the Awardee
for a period of more than 12 months on the date of exercise;
(c)    In Company Common Stock newly acquired by the Awardee upon exercise of
the Option; or
(d)    In any combination of (a), (b) and (c) above.
In addition, the Option price may also be paid (i) through any cashless exercise
procedure then available to any other Director or Key Employee (as defined in
the Plan); or (ii) by withholding Company Common Stock otherwise issuable in
connection with the exercise of the Option.
In the event such Option price is paid, in whole or in part, in Company Common
Stock, the portion of the Option price so paid with Company Common Stock shall
be equal to the “fair market value” of such shares of Company Common Stock on
the date of exercise of the Option, as such “fair market value” is determined as
set forth in the Plan.
Upon receipt of such notice and payment, the Company, as promptly as
practicable, shall deliver or cause to be delivered a certificate or
certificates representing the shares with respect to which the Option is so
exercised. The certificate or certificates for the shares as to which the Option
shall have been so exercised shall be registered in the name of the person or
persons so exercising the Option (or, if the Option shall be exercised by the
Awardee and if the Awardee shall so request in the notice exercising the Option,
shall be registered in the name of the Awardee and the Awardee's spouse,
jointly, with right of survivorship) and shall be delivered as provided above to
or upon the written order of the person or persons exercising the Option. In the
event the Option shall be exercised by any person or persons after the legal
disability or death of the Awardee, such notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise the Option.
All shares that shall be purchased upon the exercise of the Option as provided
herein shall be fully paid and non-assessable by the Company.
6. Shares to be Purchased for Investment. Unless the Company has theretofore
notified the Awardee that a registration statement covering the shares to be
acquired upon the exercise of the Option has become effective under the
Securities Act of 1933 and the Company has not thereafter notified the Awardee
that such registration is no longer effective, or unless counsel to the Company
shall be otherwise satisfied that the Awardee would be permitted under
applicable law to immediately resell shares acquired upon the exercise of the
Option, it shall be a condition to any exercise of the Option that the shares
acquired upon such exercise be acquired for investment and not with a view to
distribution, and the person effecting such exercise shall submit to the Company
a certificate of such investment intent, together with such other evidence
supporting the same as the Company may request. The Company shall be entitled to
restrict the transferability of the shares issued upon any such exercise to the
extent necessary to avoid a risk of violation of the Securities Act of 1933 (or
of any rules or regulations promulgated thereunder) or of any state laws or
regulations. Such restrictions may, at the option of the Company, be noted or
set forth in full on the share certificates.
7. Non-Transferability of Option. The Option is not assignable or transferable,
in whole or in part, by the Awardee otherwise than by the laws of descent and
distribution or in accordance with the procedures set forth in Section 12 of the
Plan. During the lifetime of the Awardee the Option shall be exercisable only by
the Awardee or by Awardee’s guardian or legal representative or Awardee’s
permitted assignee or transferee.
8. Termination of Employment. If the Awardee’s employment with the Company and
all Affiliates (as defined in the Plan), is terminated for any reason (including
death or disability) prior to the Expiration Date of the Option as set forth in
Paragraph 3, the Option may be exercised, to the extent of the number of shares
with respect to which the Awardee could have exercised it on the date of such
termination of employment, or to any greater extent permitted by the Committee,
by the Awardee (or, in case of Awardee’s disability, by the Awardee’s legal
representative or, in case of Awardee’s death, by the Awardee’s estate, personal
representative or beneficiary who acquired the right to exercise the Option by
bequest or inheritance or by reason of Awardee’s death) at any time on or prior
to ninety (90) days (the “Post-Termination Period”) following the date of
termination of employment for any reason (provided, that the Post-Termination
Period shall be twelve (12) months following the date of termination in the
event the Awardee’s employment was terminated due to death or disability),
subject to extension pursuant to Paragraph 3, unless a longer period of time is
set forth in any severance agreement or other agreement then in effect between
the Company and the Awardee. In the event of a Change in Control (as defined in
the Plan), the Option shall be exercisable for the period of time set forth in
Section 16 of the Plan unless a longer period of time is set forth in any
severance agreement or other agreement then in effect between the Company and
the Awardee.


9. Withholding of Taxes. The obligation of the Company to deliver shares of
Common Stock upon the exercise of the Option shall be subject to applicable
federal, state and local tax withholding requirements.
If the exercise of the Option is subject to the withholding requirements of
applicable federal tax laws, the Committee may permit the Awardee, subject to
the provisions of the Plan and such additional withholding rules (the
“Withholding Rules”) as shall be adopted by the Committee, to satisfy the
minimum federal, state and local withholding tax, in whole or in part, by
electing to have the Company withhold (or by returning to the Company) shares of
Common Stock, which shares shall be valued, for this purpose, at their fair
market value on the date of exercise of the Option (or, if later, the date on
which the Awardee recognizes ordinary income with respect to such exercise) (the
“Determination Date”). An election to use shares of Common Stock to satisfy tax
withholding requirements must be made in compliance with and subject to the
Withholding Rules, and the Committee may not withhold shares in excess of the
number necessary to satisfy the minimum federal, state and local income tax
withholding requirements. In the event shares of Common Stock previously
acquired under the exercise of an ISO are used to satisfy such withholding
requirement, such shares of Common Stock must have been held by the Awardee for
a period of not less than the holding period described in section 422(a)(1) of
the Code on the Determination Date, or if such shares of Common Stock were
previously acquired through exercise of an NQSO or of an option under a similar
plan, such option was granted to the Awardee at least six months prior to the
Determination Date.
10. Governing Law. This Option Agreement shall be construed in accordance with,
and its interpretation shall be governed by applicable federal law, and
otherwise by the laws of the State of Delaware.
IN WITNESS WHEREOF, the Company has caused this Non-Qualified Stock Option
Agreement to be duly executed by its officers thereunto duly authorized, and the
Awardee has hereunto set his hand and seal, all on the day and year first above
written.




BIOSCRIP, INC.
                        




By:    ____________________________________
Kimberlee C. Seah, SVP & General Counsel
    






ACCEPTED AND AGREED TO:






__________________________________________
[NAME], Awardee



